1

2

3                              UNITED STATES DISTRICT COURT

4                                     DISTRICT OF NEVADA

5                                                ***

6    IVAN LEE MATTHEWS, II                              Case No. 3:19-cv-00215-MMD-CLB
7                                         Plaintiff,                ORDER
            v.
8
     JO GENTRY
9
                                       Defendant.
10

11

12          The second amended complaint in this action was filed on April 15, 2020. (ECF
13   No. 1.) The Court issued a notice of intent to dismiss Jo Gentry pursuant to Fed. R. Civ.
14   P. 4(m) unless proof of service is filed by June 17, 2021. (ECF No. 18.) To date, no
15   such proof of service has been filed. Accordingly, it is ordered that the claims against
16   Gentry are dismissed without prejudice. As Gentry is the only remaining defendant, the
17   Court will direct the Clerk of Court to close the case.
18          DATED THIS 21st Day of June 2021.
19

20                                              MIRANDA M. DU
                                                CHIEF UNITED STATES DISTRICT JUDGE
21

22

23

24

25

26
27

28
